Citation Nr: 1516644	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not have onset in service or within one year of service and was not caused by or related to the Veteran's active military service.

2.  The Veteran's current tinnitus did not have onset in service and was not caused by or related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2014).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran has reported noise exposure in service from firearms during basic training and at his annual qualification testing, as well as noise from radar equipment.  No military occupational specialty is listed on the Veteran's DD-214, but the Veteran has reported that he was a radar technician and a list of training courses completed by the Veteran during service seems to support this account.  Although the Veteran appears to assert that his job repairing radar resulted in acoustic trauma, this is not the type of occupation generally associated with hazardous noise exposure and it is unclear from the Veteran's statements what aspect of this assignment he believes harmed his hearing.  Accordingly, noise exposure in service cannot be conceded.

A review of the Veteran's service treatment records does not reflect complaints, diagnoses, or treatment for hearing loss or tinnitus.  He did undergo audiometric testing upon induction in November 1965 and at separation in November 1968. 

At induction, puretone thresholds measured at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 0 (15), -5 (5), 0 (10), 10 (20), and 10 (15) decibels in the right ear and 5 (20), 0 (10), 10 (20), 10 (20), and 10 (15) decibels in the left ear.  In this regard, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the November 1965 audiogram provided in the Veteran's service treatment records is assumed to reflect ASA standards.  Since VA evaluates current hearing loss in ISO-ANSI standards, the units have been converted as shown in the adjoining parentheses above.

 At separation, puretone thresholds measured at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 0, 0, 5, and 5 decibels in the right ear and 20, 15, 5, 10, and 10 decibels in the left ear.  Thus it appears that the Veteran's hearing actually improved between induction and separation from service. 

The November 1965 induction report showed no abnormalities regarding the ears. The November 1968 separation examination report indicates that the Veteran's ears were clinically evaluated as normal.

Post-service, there is no medical evidence of a hearing loss disability for decades after service.  However, the Veteran's former spouse, R.S., submitted a statement reporting that the Veteran appeared to have hearing problems as early as 1966 when she met him.  In his substantive appeal, the Veteran claimed that he was told at his separation physical that he had hearing loss.  

In August 2011, the Veteran was afforded a VA audiological examination.  

Puretone thresholds measured at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 25, 35, 65, and 80 decibels in the right ear and 15, 25, 35, 65, and 75 decibels in the left ear.  Results of the Maryland CNC test were 94 percent in each ear.  Thus the Veteran met the criteria for a current hearing loss disability.  See 38 C.F.R. § 3.385 (2014).  

However, in a September 2011 opinion, the examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus had onset in service or were caused by or related to service.  The examiner noted that the Veteran's hearing loss was within normal limits in both ears at separation from service and that there was not a significant threshold shift in either ear between enlistment and separation from service.  Furthermore, the examiner cited to a study finding that it is unlikely that an individual would suffer significant hearing loss from typical noise exposure experienced during initial military training and the Veteran's only other in-service noise exposure was reportedly his annual firearms qualification tests and incidental noise exposure related to repairing radars.   The examiner opined that the Veteran's hearing loss and tinnitus was more likely than not the result of more than thirty years working in appliance repair post-service.  

The Veteran has not submitted any medical evidence that contradicts the VA examiner's conclusions.

Based on all the above evidence, the Board concludes that entitlement to service connection for bilateral hearing loss and tinnitus are not warranted.  As an initial matter, it is unclear that the Veteran sustained any significant exposure to hazardous noise during his active service.  However, even if exposure to acoustic trauma is conceded, the Veteran's hearing was within normal limits at separation from service and did not undergo any worsening during the Veteran's service.  Post-service, there was no objective medical evidence of bilateral hearing loss or tinnitus for more than forty years after separation from service.  The VA audiologist who examined the Veteran in August 2011 explained that the Veteran's noise exposure during basic training is not associated with significant hearing loss in the medical literature and that the most likely cause of his hearing loss was the approximately three decades the Veteran spent working in appliance repair.  

The Board has carefully considered the Veteran and his former spouse's lay statements that his hearing loss had onset in service.  The Board notes that the Veteran and R.S. are competent to attest to factual matters of which they have first-hand knowledge, such as the Veteran's hearing loss since separation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran's service treatment records show that the Veteran's hearing was with normal limits at separation from service and there is no other objective evidence that the Veteran's hearing worsened between induction and discharge. The Board finds that objective audiological testing showing normal hearing at separation from service has greater probative value than the Veteran's subjective complaints of impaired hearing, particularly when made more than four decades later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the veteran).  Additionally, there is no objective medical evidence of a compensable hearing loss disability within one year of service.  

In this regard, any assertions of long-term hearing loss (onset in 1966) were not presented until decades after the Veteran's discharge from service and only after he filed a service connection claim for hearing loss in 2011.  Further, with regard to the decades-long evidentiary gap between active service and the earliest post-service findings of bilateral hearing loss of record, the relative paucity of evidence of contemporaneous continuing complaints, symptoms, or findings for many years between the period of active duty and the first evidence of bilateral hearing loss is itself evidence which tends to show that hearing loss has not been chronic and continuous since service.  Therefore, the weight of the evidence is against a finding of a continuity of symptoms after service.  See 38 C.F.R. § 3.303(b).  

The Board has also considered whether the Veteran's current hearing loss is otherwise related to his in-service noise exposure, even if it did not have onset in service.  However, a VA audiologist has concluded that it is less likely than not that the Veteran's current hearing loss disability and associated tinnitus were incurred in service or are otherwise related to the Veteran's active military service.  Her opinion was reached after both an examination of the Veteran and a review of the claims folder and she provided a rationale for her conclusions.

The examiner's rationale centered on the fact that the Veteran's hearing was normal at the time of separation from service and that he had no significant threshold shifts indicative of worsening hearing during his service.  The Board acknowledges that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, an argument could be made that the September 2011 examination report is contrary to the ruling in Hensley, and therefore insufficient on which to base a decision.  

However, the examiner also noted that the extent of noise the Veteran was exposed to in service is, clinically speaking, unlikely to result in significant hearing loss and that the Veteran had a lengthy post-service history of noise exposure that was more likely than not the cause of his current hearing loss and tinnitus.  The Board finds that this rationale implicitly rejects the Veteran's argument of a relationship between his current hearing loss disability and his in-service noise exposure.  

Although the Veteran may sincerely believe that his present hearing problems were caused by noise exposure in service, he has not been shown to be competent to establish an etiological nexus between any current hearing loss and his exposure to noise during his period of active duty. 

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hearing loss due to noise exposure in service is too complex to be addressed by a layperson.  While the Veteran is certainly competent to testify to symptoms he observed in service, such as subjective hearing impairment, he is not competent to offer an opinion as to the cause of this disability.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

The Board finds that other evidence of record, including the opinions of medical professionals who have reviewed all the evidence of record and the absence of any complaints of or treatment for any hearing loss disability in service or for decades after the Veteran's service, to be more probative in this case than the lay evidence. 

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hearing and tinnitus had onset in service, within one year following separation from service, or are etiologically related to service.  For all the above reasons, entitlement to service connection for bilateral hearing loss and tinnitus are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a June 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination, which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed conditions.  Therefore the examination is adequate and VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


